Citation Nr: 9906064	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a lung condition.

3.  Entitlement to service connection for a leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from February 1961 to 
March 1962.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Medical evidence etiologically linking a back, leg, and 
lung condition with the veteran's military service or any 
incidents therein or to each other has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
back condition is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for a 
lung condition is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for a leg 
condition is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that during his thirteen-month enlistment 
in the early 1960's, he suffered from injuries to his lungs 
and back.  He says that his current disabilities of the back 
and lungs are related to those inservice events and asks for 
VA benefits.  Also, the veteran contends that he now suffers 
from a leg condition that is the result of his reported 
service-related back condition.  He asks for VA compensation 
benefits for that condition also.  

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a back 
condition, a leg disability, and a lung condition.

Although the veteran claims that his current disabilities of 
the lung, leg, and back were caused by or affected by his 
military service, the Board finds that the evidence does not 
support his claim.  The Board acknowledges that he now 
suffers from conditions affecting these body parts.  However, 
despite his contentions that they are somehow related to or 
was caused by his military service, medical evidence in 
support of those contentions has not been offered.  The 
service medical records do not show treatment for a chronic 
disabilities of the back, leg, or lungs.  None of the 
proffered post-service medical records have attributed the 
veteran's three conditions to the veteran's military service, 
to each other, or to any incidents therein.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury or disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  The only 
evidence to support his contentions are his assertions which 
are not credible because the veteran himself is not credible.  
The reason the Board notes this is that:  

1.  The veteran initially claimed that he 
was wounded in Vietnam.  The record 
reflects that the veteran never served in 
Vietnam and he was not wounded therein.

2.  The veteran then claimed that he was 
wounded via shrapnel in Korea.  The 
veteran was not stationed in Korea nor 
did he perform any temporary duties 
there.  Also, the medical records do not 
show treatment for shrapnel wounds.

3.  The record does show that the veteran 
was courts-martialed and that he was 
eventually discharged from the service 
due to his manipulative, impulsive 
behaviour.

Hence, the veteran is an individual who has lied and 
manipulated his environment in order obtain what he desires, 
and the Board finds his assertions inherently incredible.  
Moreover, the veteran has not provided any credible medical 
statements or records that would etiologically link his 
claimed conditions with his military service.  In fact, the 
veteran has failed to provide medical evidence for any 
treatment of any condition from the time he was discharged in 
1962 until the mid-1990's.  Mere contentions of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate the current 
disabilities with his military service do not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim for entitlement to service connection 
for disabilities of the back, leg, and lungs is not well-
grounded, the claim fails, and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).


ORDER

1.  Entitlement to service connection for a back condition is 
denied.

2.  Entitlement to service connection for a lung condition is 
denied.

3.  Entitlement to service connection for a leg condition is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 7 -


- 1 -


